Allowable Subject Matter
Claims 1-11, 15-19, 21, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the unique capture system as claimed, including a capture mechanism, an engagement assembly, an actuator, and/or a deployment assembly.
The prior arts of record Hujak and Makato (JP 1226497) fail to teach the claim limitations for the reasons as cited in the non-final rejection on 03/19/2021.
The further prior art of record, Jones (EP 0092602) teaches a similar capture assembly but fails to teach a single actuator to for moving the rotatable elements relative to the engagement assembly and for pivoting the rotatable elements outward toward the probe nor does Jones teach movable elements biased in a deployed position. 
The further prior art of record Baumann et al. (US 8033508) teaches a similar capture assembly but also fails to teach a single actuator to for moving the rotatable elements relative to the engagement assembly and for pivoting the rotatable elements outward toward the probe. While Baumann does teach a deployment mechanism (cam rod 2) Baumann fails to teach the deployment mechanism configured to move the engagement assembly (6) relative to the capture mechanism (41, 42, 21). Baumann further fails to teach the biasing force configured to return the one or more movable elements back to the deployed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619